Citation Nr: 0919590	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  01-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hiatal hernia to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for bursitis of the 
spine to include as due to exposure to herbicides.

3.  Entitlement to service connection for headaches to 
include as due to exposure to herbicides.

4.  Entitlement to service connection for a low back disorder 
to include as due to exposure to herbicides.

5.  Entitlement to service connection for a bilateral heel 
disorder to include as due to exposure to herbicides.

6.  Entitlement to service connection for a left shoulder 
disorder to include as due to exposure to herbicides.

7.  Entitlement to service connection for a right knee 
disorder to include as due to exposure to herbicides.

8.  Entitlement to service connection for a left knee 
disorder.  

9.  Entitlement to service connection for a disorder 
manifested by a sore testicle.

10.  Entitlement to service connection for a disorder 
manifested by a sore crotch bone.

11.  Entitlement to service connection for a prostate 
disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to April 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran provided testimony at a 
hearing conducted before personnel at the RO in July 2001.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The issues on appeal were before the Board in March 2003 and 
December 2003, when they were remanded for additional 
evidentiary development.  

The issues on appeal were again before the Board in April 
2007 (along with other issues) when service connection was 
denied for urethral stricture, hiatal hernia, bursitis of the 
spine, nerve problems, irregular heartbeat, lung disorder, 
exhaustion, rectal cramping, low back disorder, joint pain 
(to include the hips, knee, and heels), and headaches as 
secondary to exposure to herbicides.  Service connection was 
also denied for substance abuse, arthritis or bursitis of 
multiple joints (excluding consideration of joints separately 
considered therein), a hip disorder, an elbow disorder, a 
cardiovascular disorder manifested by irregular heart beat 
and stomach problems on a direct basis.  

The Veteran appealed part of the Board's April 2007 decision 
to the United States Court of Appeals for Veterans Claims 
("the Court").  The Veteran specifically appealed the 
denials concerning the urethral stricture, hiatal hernia, 
bursitis of the spine, nerve problems, a low back problem, 
and a bilateral heel disorder.  By a decision dated in July 
2008, the Court affirmed that part of the Board's decision 
which denied service connection for substance abuse, 
irregular heartbeat and a stomach disorder.  The Court 
dismissed for lack of jurisdiction the Veteran's appeal 
regarding his claimed headache and left shoulder disorder.  
The Court set aside and remanded the other issues on appeal 
back to the Board.  

In May 2008, the RO granted service connection for urethral 
stricture and for peripheral neuropathy of both legs (claimed 
as nerve problems in both legs).  The issues of entitlement 
to service connection for urethral stricture and for nerve 
problems are no longer in appellate status.  

The issues of entitlement to service connection for 
headaches, a low back disorder, a bilateral heel disorder and 
a left shoulder disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if additional action is required on his 
part.


FINDINGS OF FACT

1.  A hiatal hernia was not present during active duty or for 
years thereafter and there is no competent evidence of record 
linking a currently existing hiatal hernia to the Veteran's 
active duty service to include as due to exposure to 
herbicides.

2.  There is no competent evidence of record documenting the 
current existence of bursitis of the spine.

3.  A chronic right knee disability was not present during 
active duty or arthritis within one year of service 
separation and there is no competent evidence of record 
linking a currently existing right knee disorder to the 
Veteran's active duty service to include as due to exposure 
to herbicides.

4.  A left knee disability was not present during active duty 
or arthritis within one year of service separation and there 
is no competent evidence of record linking a currently 
existing left knee disorder to the Veteran's active duty 
service to include as due to exposure to herbicides.

5.  A disorder manifested by a sore testicle was not present 
during active duty and there is no competent evidence of 
record linking a currently existing disorder manifested by a 
sore testicle to the Veteran's active duty service.

6.  A disorder manifested by a sore crotch bone was not 
present during active duty and there is no competent evidence 
of record linking a currently existing disorder manifested by 
a sore crotch bone to the Veteran's active duty service.

7.  A prostate disorder was not present during active duty 
and there is no competent evidence of record linking a 
currently existing prostate disorder to the Veteran's active 
duty service.

8.  The veteran had active service in the Republic of 
Vietnam, and was presumptively exposed to herbicides therein.

9.  The veteran's claimed hiatal hernia, bursitis of the 
spine, and knee disorders are not among the conditions 
presumptively associated with herbicide exposure, nor is 
there any competent medical evidence of record supporting 
such a finding.


CONCLUSIONS OF LAW

1.  A hiatal hernia was not incurred in or aggravated by the 
Veteran's active duty service nor may it be presumed to be 
based on herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309(e) (2008).

2.  Bursitis of the spine was not incurred in or aggravated 
by the Veteran's active duty service nor may it be presumed 
to be based on herbicide exposure.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(e) (2008).

3.  A right knee disorder was not incurred in or aggravated 
by the Veteran's active duty service nor may it be presumed 
to be based on herbicide exposure; arthritis may not be 
presumed to have been incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

4.  A left knee disorder was not incurred in or aggravated by 
the Veteran's active duty service nor may it be presumed to 
be based on herbicide exposure; arthritis may not be presumed 
to have been incurred or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2008).

5.  A disorder manifested by a sore testicle was not incurred 
in or aggravated by the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2008).

6.  A disorder manifested by a sore crotch bone was not 
incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

7.  A prostate disorder was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which 
became law on November 9, 2000, redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

The Board notes that the Court held in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, because the 
VCAA was enacted after the initial adjudication of the 
veteran's claims by the RO, it was impossible to provide 
notice of the VCAA before the initial adjudication of the 
claims.  Indeed, VA's General Counsel has held that the 
failure to do so under such circumstances does not constitute 
error.  See VAOGCPREC 7- 2004.  Under such circumstances, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has indicated that this defect can be 
remedied by a fully compliant VCAA notice issued prior to a 
readjudication of the claim.  Mayfield v. Nicholson, 444 F. 
3d 1328 (Fed. Cir. 2006).

In this case, the veteran was provided with the requisite 
notification by letters dated in April 2001, April 2003, 
January 2004, July 2004 and April 2007.  Taken together, 
these letters noted the enactment of the VCAA, informed the 
veteran of the evidence necessary to substantiate his claims, 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the holding in Quartuccio, supra.

In April 2007, the Veteran was provided with a notification 
that includes information regarding disability rating(s) and 
effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate these claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board also notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in a November 2006 statement, the 
veteran's accredited representative cited to relevant 
regulatory provisions of 38 C.F.R.  Part 3 regarding service 
connection claims, to include section 3.309(e) regarding 
conditions presumptively associated with herbicide exposure.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can 
demonstrate that a notice defect is not prejudicial if it can 
be demonstrated ... that any defect in notice was cured by 
actual knowledge on the part of the appellant that certain 
evidence (i.e., the missing information or evidence needed to 
substantiate the claim) was required and that the appellant 
should have provided it.); see also Overton v. Nicholson, 20 
Vet. App. 427 (2006).

In July 2008, the issues on appeal were before the Court.  No 
objection was raised by the Veteran at that time as to any 
deficiency in VCAA notice and the Court did make a ruling 
regarding any such deficiency.  

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issues on appeal decided herein are in the 
claims folder.  Nothing indicates that the veteran has 
identified the existence of any relevant evidence that has 
not been obtained or requested.  As noted in the 
Introduction, he had the opportunity to present evidence and 
testimony in support of his claim at the July 2001 hearing.  
Further, he was accorded multiple VA medical examinations 
regarding this case.  Consequently, for these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.


Service connection criteria

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant. 38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in favor of the claimant.  Reasonable doubt is doubt which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
, 1 Vet. App. at 54.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  This 
provision does not relieve the requirement that there be some 
evidence of a nexus to service.  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).


Combat

The Veteran's service personnel records document that he 
participated in combat while stationed in Viet Nam and was, 
in fact, decorated for valor.  He was awarded the Combat 
Infantryman's Badge and the Bronze Star medal with a "V" 
device.  

For a veteran who engaged in combat with the enemy in active 
service with a military, naval, or air organization of the 
United States during a period of war, the Secretary of VA 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent medical evidence.  Collette 
v. Brown, 82 F.3d 389, 392 (1996).

In the current case, the Veteran has not alleged that any of 
the issues currently on appeal were the result of his 
participation in combat.  The Board finds that 38 U.S.C.A. § 
1154(b) is not applicable.


Competency of evidence provided by the Veteran

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example, a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  

The Board finds the issues of whether the Veteran currently 
has a hiatal hernia, bursitis of the spine, a disorder of 
either knee, a disorder manifested by a sore testicle, a 
disorder manifested by a sore crotch bone and a prostate 
disorder do not involve simple diagnoses.  See Jandreau.  The 
claimant is not competent to provide more than simple medical 
observations.  While he is competent to report that his 
testicle and crotch bone were sore, he is not competent to 
provide diagnoses in this case nor is he competent to provide 
a complex medical opinion regarding the etiology of the above 
referenced disorders.  See Barr.  


Entitlement to service connection for hiatal hernia

The Veteran has claimed entitlement to service connection for 
a hiatal hernia.  The service treatment records were silent 
as to complaints of, diagnosis of or treatment for a hiatal 
hernia.  A hiatal hernia was not found at the time of the 
February 1978 discharge examination and the Veteran denied 
the presence of pertinent symptomatology on a Report of 
Medical History he completed in February 1978.  

At the time of a May 1980 Agent Orange examination, it was 
noted that a hernia was not present and no hernia was found 
to be present at the time of a March 1987 VA examination.  A 
December 1988 private clinical record indicates that physical 
examination revealed no hernia.  

The first competent evidence of the presence of a hiatal 
hernia is dated many years after the Veteran's discharge.  

In October 1995, an assessment of possible hiatal hernia was 
made.  In January 1997, the Veteran informed a private 
clinician that he had had stomach discomfort for nine years 
and a history of hiatal hernia by X-rays two years prior.  
The assessment was hiatal hernia.  

An April 1997 private clinical record includes the annotation 
that the Veteran has a hiatal hernia.  The Veteran reported 
that he had had the hiatal hernia since 1992.  X-rays were 
referenced as revealing a sliding hiatal hernia.  

A March 2001 VA clinical record includes the annotation that 
the Veteran reported he had had a hiatal hernia.  

In November 2001, a hiatal hernia was included on the 
Veteran's list of active problems.  

A VA digestive conditions examination was conducted in 
February 2004.  The Veteran reported heartburn and occasional 
nausea.  He informed the examiner that an upper 
gastrointestinal series was conducted between 1994 and 1996 
which revealed the presence of a hiatal hernia.  The results 
of the upper gastrointestinal series were not released to VA.  
The examiner found that he did not have any test results to 
indicate that the Veteran had a hiatal hernia at the time of 
the examination.  

The Board finds that, while there are medical records which 
reference the presence of a hiatal hernia, these are mostly 
based on a self-reported history provided by the Veteran.  To 
the extent that some of the clinical records reference the 
presence of hiatal hernia as documented on X-ray, the results 
of these X-rays have not been associated with the claims 
file.  The Veteran's allegation that he had had a hiatal 
hernia since 1992 is not documented by competent evidence of 
record.  The Board finds that the preponderance of the 
competent evidence of record calls into question whether the 
Veteran currently has a hiatal hernia or not.  Even if the 
Board were to accept that the veteran currently has a hiatal 
hernia, none of the medical records which include references 
to the presence of a hiatal hernia has causally linked the 
disability to the Veteran's active duty service on a direct 
basis.

The only evidence of record which links a currently existing 
hiatal hernia to the Veteran's active duty service on a 
direct basis is the Veteran's own allegations and testimony.  
As set out above, the Board finds the Veteran is not 
competent to provide an opinion as to the existence and 
etiology of a hiatal hernia.  

The lack of symptomatology noted in the service treatment 
records as well as the length of time between discharge and 
the first medical evidence referencing the presence of hiatal 
hernia weighs against a finding of continuity of 
symptomatology of a hiatal hernia from the time of the 
Veteran's discharge to the present.  

As there is no competent evidence of record linking a 
currently existing hiatal hernia to the Veteran's active duty 
service on a direct basis, service connection is not 
warranted on a direct basis for a hiatal hernia. 


Entitlement to service connection for bursitis of the spine 

The Board finds that service connection for bursitis of the 
spine is not warranted as the competent evidence of record 
demonstrates that the Veteran does not currently have 
bursitis of the spine.  Numerous exams of the Veteran's spine 
have been conducted and none of them has resulted in a 
diagnosis of bursitis of the spine.  

There is no competent evidence of record which indicates that 
the Veteran currently experiences bursitis of the spine.  The 
only evidence of record which indicates that the Veteran has 
bursitis of the spine is the Veteran's own allegations and 
testimony.  As set out above, the Veteran is not competent to 
provide evidence of a diagnosis or etiology for the alleged 
bursitis of the spine.  

There is competent evidence of record which demonstrates that 
the Veteran does not have bursitis of the spine.  The 
examiner who conducted the March 2004 VA examination wrote 
that he did not believe that the Veteran had bursitis of the 
spine.  He did not find X-ray evidence of bursitis of any 
joint other than possibly the retrocalcaneal bursitis.  

The Board finds the competent evidence of record demonstrates 
that the Veteran does not currently have bursitis of the 
spine.  In the absence of evidence of current disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).


Entitlement to service connection for a left or right knee 
disorder

The Veteran has claimed entitlement to service connection for 
bilateral knee disorders.  He testified in July 2001 that he 
injured his knee when involved in a fight and someone tried 
to break his leg.  He reported he was treated at a military 
hospital.  He indicated he had trouble with his knee from the 
time of service discharge.  He treated his knees after 
service by wearing ace bandages.  He reported that X-rays 
revealed damaged cartilage.  

The Board finds that service connection is not warranted for 
a disorder of either knee.  There was only one reference in 
the service treatment records to a problem with the Veteran's 
knee.  In July 1976, he reported he was in fight one week 
prior and complained of right knee pain.  Physical 
examination revealed that the knee was within normal limits.  
No diagnosis was made.  No knee disorder was found at the 
time of the February 1978 discharge examination and the 
Veteran denied the presence of pertinent symptomatology on a 
Report of Medical History he completed in February 1978.  

There is documentation in the post-service medical evidence 
of record of complaints of problems with the Veteran's knees.  
Significantly, none of the records which references knee 
problems links a currently existing disorder of either knee 
to the Veteran's active duty service in any way.  

A private clinical record dated in February 1980 indicates 
that the Veteran reported recurring right knee pain.  

At the time of an April 1980 examination, the Veteran 
reported he had had right knee pain due to an injury from a 
fight.  

A May 1980 right knee X-ray was interpreted as being normal. 

The Veteran was hospitalized from April 1980 to May 1980 when 
he reported, in part, problems with his right knee.  An X-ray 
was performed which was referenced as being negative.  The 
complaints of right knee pain were also characterized as 
somatic complaints and were felt to be secondary to the 
Veteran's personality disorder.  

At the time of an August 1980 VA examination, the Veteran 
reported that his right knee was painful.  He informed the 
examiner that he had had problems with the right knee since 
being injured in military service.  He reported he 
experienced snapping and popping in the right knee.  Physical 
examination revealed the Veteran had complete extension and 
flexion of the right knee.  Stability was good and there was 
no evidence of internal derangement.  The Veteran had a 
popping sensation which could not be duplicated with 
McMurray's test.  The assessment was undiagnosed popping of 
the right knee.  The examiner noted the Veteran reported 
popping sensation in the knee but there was no evidence of 
disability and an X-ray was totally normal.  

A report of an October 1981 psychiatric evaluation includes a 
pertinent Axis III diagnosis of psychogenic factors affecting 
physical condition which specifically included right knee 
pain.  

At the time of an October 1981 VA examination, the Veteran 
reported his right knee cracked and popped and was painful.  
An X-ray was referenced as revealing a bony exostosis 
projecting off the medial aspect of the tibial metaphysis.  
No significant degenerative changes or evidence of a fracture 
were found.  The pertinent diagnosis was bony exotosis of the 
right knee.  

At the time of a December 1983 examination, the Veteran 
reported that he felt pain in the right knee upon exertion or 
during a change in weather.  Physical examination did not 
reveal any pertinent defects.  Physical examination of the 
left knee was negative.  The pertinent diagnosis was residual 
of trauma to right knee.  The Veteran reported that the right 
knee was injured when he was thrown out of a bar.  He 
reported that he was treated in a regional hospital in 
Germany.  

On VA examination in March 1987, the Veteran reported 
recurrent right knee pain.  Physical examination revealed 
very mild discomfort in range of motion of testing as well as 
crepitance.  An X-ray was interpreted as revealing a small 
exostosis which was of no clinical significance.  

Private X-rays of the knees were interpreted as revealing 
narrowing of the joint space and other irregularities in 
February 1989.  An assessment was made of possible arthritis 
of both knees joints by X-rays.  

A May 1989 private clinical record indicates the Veteran 
reported knee pain which had been present for 13 years and 
swelling that had been present for four to five years.  His 
job consisted of cleaning beds in a kneeling down position.  
The assessment was bursitis of both knees.  

A private clinical record dated in October 1990 includes the 
annotation that the Veteran had a limited range of motion in 
the knees due to arthritis.  Another record dated the same 
month includes the annotation that the Veteran had internal 
derangement of the knees.  

In April 1997, the Veteran complained of twisting his right 
knee and feeling a snap or pop.  He reported he had chronic 
problems with both knees.  He informed the clinician that the 
area below the patella stayed numb since service.  

X-rays of the knees from February 2004 were interpreted as 
revealing possible early degenerative disease in the 
bilateral femoral patellar joints.  

At the time of a February 2004 VA examination, the Veteran 
reported that his knees had ached ever since active duty 
despite no traumatic events.  The Veteran attributed this to 
all the running he did while in the military.  The pertinent 
assessment was that the examiner doubted that there was any 
specific pathology present for either knee.  

At the time of an April 2008 VA examination, the Veteran 
reported that he injured his knees while crawling over rocky 
ground during maneuvers.  He reported he had the pain ever 
since 1969, left to a lesser extent than right.  Physical 
examination did not reveal any pertinent symptomatology.  X-
rays of the knees were referenced as being normal.  The 
examiner concluded that the Veteran's knee symptomatology was 
related to peripheral neuropathy from diabetes mellitus and 
not due to any intrinsic knee disease.  Service connection 
has already been granted for peripheral neuropathy of the 
lower extremities.  

There is no competent evidence of record which links 
currently existing problems in either knee to the Veteran's 
active duty service.  The only evidence of record which 
indicates that there is such a causal link is the Veteran's 
own allegations and testimony.  The Board finds that the 
Veteran is not competent to provide an opinion as to the 
existence and etiology of a knee disorder.  

While there is evidence of some continuity of knee 
symptomatology from the time of discharge, particularly in 
the right knee, no health care professional has linked a 
currently existing knee disorder to the Veteran's active duty 
service via his reports of this continuous symptomatology.  
The Veteran is not competent to provide such an opinion.  The 
Board notes that the earlier reports of right knee complaints 
dated in the 1980's were characterized, in part, as somatic 
complaints which were attributed to the Veteran's mental 
problems.  This characterization of the complaints as being 
somatic weighs against a finding of continuity of 
symptomatology.  

The most recent competent evidence of record in the form of 
the April 2008 VA joints examination indicates that the 
Veteran does not currently have any pathology of the either 
knee.  

As there is no competent evidence of record linking a current 
disorder of either knee to the Veteran's active duty service 
on a direct basis or evidence of arthritis within one year of 
service separation, service connection is not warranted for a 
knee disorder on a direct or presumptive basis.  




Entitlement to service connection for a disorder manifested 
by a sore testicle

The Veteran testified at a RO hearing in July 2001 that his 
testicle was injured when he was kneed during a fight.  He 
did not complain of the problem during active duty.  

The Board finds that service connection is not warranted for 
a disorder manifested by a sore testicle.  The only 
testicular problem documented in the clinical records besides 
very intermittent complaints of pain is a finding that the 
right testicle was smaller than the left testicle.  
Significantly, there is no evidence of record of atrophy of a 
testicle during active duty and the first documentation of 
this symptomatology is dated in 1988 which is approximately 
ten years after the Veteran's service discharge.  

At the time of a May 1980 Agent Orange examination, physical 
examination of the genitals revealed testicles of normal size 
and mass.  

In November 1980, it was noted the physical examination of 
the testicles was normal.  

Physical examination of the testicles was normal at the time 
of the July 1983 Agent Orange examination.  

In December 1988, the Veteran reported he had sore testicles.  
Physical examination revealed that the right testicle was 
small, tender and atrophied.  

In May 1989, physical examination revealed small testicles.  

A November 2001 VA clinical record reveals the Veteran denied 
testicular problems.  

In December 2003, physical examination revealed that the 
right testicle was atrophied.  There were no complaints of 
pain.  

A VA genitourinary examination was conducted in February 
2004.  The Veteran reported, in part, testicular pain.  The 
testicular pain was on the left and continuous.  He reported 
he had a small testicle which was documented in military 
records but there was no documentation of trauma or a history 
of epididymitis to have caused this.  The Veteran opined that 
the symptomatology was linked to an injury during active duty 
when he fell on a log and injured his scrotum.  Physical 
examination revealed that the testicles were descended 
bilaterally.  The right testicle was significantly atrophic.  
The pertinent assessment was testicular pain.  The examiner 
reported that he could find no documentation of testicular 
pain but noted that significant testicular atrophy was 
present in prior examinations, going back at least 20 years.  
He found the etiology of the pain to be unclear and there was 
no evidence of epididymitis on prior examinations.  The 
examiner noted that there was an association between 
epididymitis and gonorrhea but this usually did not cause 
testicular atrophy but could cause chronic epididymal pain.  

In February 2008, the Veteran reported right testicular pain.  
The pain was found to be most likely linked to a recently 
passed renal stone.  

On physical examination, the testicle was determined to be 
normal at the time of an April 2008 VA genitourinary 
examination.  There were no complaints of testicular pain.  

Another VA genitourinary examination was conducted in July 
2008.  Physical examination revealed that the left testicle 
was normal but the right testicle was 1/3 the size of the 
left and tender.  

As indicated above, the medical evidence of record documents 
an atrophied testicle ten years after the Veteran's discharge 
and very intermittent complaints of testicular pain.  
Significantly, there is no competent evidence of record 
linking a currently existing disability manifested by a sore 
testicle to the Veteran's active duty service on a direct 
basis.  

The only evidence of record which indicates that the Veteran 
currently has a disability which is manifested by a sore 
testicle is the Veteran's own allegations and testimony.  The 
only evidence of record which causally links a currently 
existing disability which is manifested by a sore testicle to 
the Veteran's active duty service is also the Veteran's 
allegations and testimony.  The Veteran is not competent to 
provide opinions on either issue.  

The most recent competent medical evidence in the form of the 
report of the VA examinations fails to document a pertinent 
disorder manifested by testicular pain.  See Degmetich v. 
Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (Fed. Cir. 
1997) (holding that compensation may only be awarded to an 
applicant who has a disability existing on the date of the 
application, and not for a past disability);  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

As noted above, the numerous clinical records associated with 
the claims file only contain very intermittent references to 
a sore testicle or any problems with a testicle.  This lack 
of pertinent complaints in the clinical records weighs 
against a finding of continuity of symptomatology of a 
disorder manifested by a sore testicle from the time of the 
Veteran's active duty service to the present.  


Entitlement to service connection for a disorder manifested 
by a sore crotch bone

In July 2001, the Veteran testified that he injured his 
crotch bone when he fell on a stump while stationed at Ft. 
Hood, Texas.  He did not report the injury during active 
duty.  He did not receive any treatment for the disorder 
immediately after his discharge.  

The Board finds that service connection is not warranted for 
a disability manifested by a sore crotch bone.  There is no 
evidence of an in-service injury to the crotch bone.  The 
Veteran testified that he did not report the accident.  No 
pertinent abnormalities were noted on the report of the 
separation examination which was conducted in February 1978.  
Even assuming for the sake of argument that the Veteran did 
injure his crotch bone during active duty, there is no 
competent evidence of record which documents the current 
existence of a disability manifested by a sore crotch bone 
nor is there any competent evidence of record which links a 
currently existing disability of the crotch bone to the 
Veteran's active duty service.  

An X-ray of the pelvis which was conducted in June 1989 was 
interpreted as indicating that there were no fractures or 
dislocations.  

Numerous clinical records are associated with the claims 
file.  The vast majority of these records are totally silent 
as to complaints of, diagnosis of or treatment for a sore 
crotch bone.  The Board finds the failure of these records to 
include references to complaints of a sore crotch bone weigh 
against a finding of continuity of symptomatology from the 
time of the reported in-service accident to the present.  

At the time of a February 2004 VA examination, the Veteran 
complained of a sore crotch bone since service.  He reported 
he fell on a stump hitting his groin.  He indicated that the 
disorder had not improved at all.  The examiner noted that he 
could find no evidence of rami fractures in the claims file.  
The examiner noted that tenderness was not present in the 
rami or any part of the pelvis.  A diagnosis of a disability 
manifested by a sore crotch bone was not made.  

A VA genitourinary examination was conducted in April 2008.  
The Veteran complained of pelvic floor pain which reportedly 
began after falling on a stump during military service.  The 
pain had become progressively worse since that time.  The 
pertinent diagnosis was pelvic floor pain.  The examiner 
noted that he was unable to provide an opinion as to the 
etiology of the pain without resorting to speculation.  

The Board finds there is no competent evidence of record 
documenting the current existence of a disorder manifested by 
a sore crotch bone.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (Fed. Cir. 1997) (holding that 
compensation may only be awarded to an applicant who has a 
disability existing on the date of the application, and not 
for a past disability);  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

The only evidence of record which indicates that the Veteran 
currently has a disability which is manifested by a sore 
crotch bone is the Veteran's own allegations and testimony.  
While the Veteran is competent to report on the presence of 
pain in the crotch bone, he is not competent to provide an 
opinion as to the etiology of the crotch bone pain.  


Entitlement to service connection for a prostate disorder

The Veteran testified in July 2001 that he did not have 
prostate cancer but did have problems with a swollen 
prostate.  He also reported prostate problems during active 
duty which were linked to a fall on a stump.  He was not 
receiving treatment for prostate problems.  

The Board finds that service connection is not warranted for 
a prostate disorder as there is no competent evidence of a 
prostate problem during active duty and no competent evidence 
of record linking a currently existing prostate disorder to 
the Veteran's active duty service on a direct basis.  

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for prostate problems.  No 
pertinent abnormalities were noted on the report of the 
separation examination which was conducted in February 1978.  

The post-service medical evidence of record documents very 
intermittent symptomatology associated with the Veteran's 
prostate.  

In August 1979, it was noted the prostate was rubbery but 
normal.  

The prostate was found to be smooth and slightly tender in 
May 1980.  

In November 1980, it was noted that the prostate was normal.  

Examination of the prostate was normal at the time of the 
July 1983 Agent Orange examination.  

Examination of the prostate was normal at the time of a March 
1987 VA examination.  

In March 1989, it was noted that the Veteran's prostate was 
mildly enlarged, soft and non-tender.  

In November 2001, the Veteran reported he had been informed 
he had benign prostatic hypertrophy while in prison.  

A February 2002 prostate biopsy was interpreted as revealing 
atypical adenomatous hyperplasia for the right biopsy and 
atypical small acinar proliferation which was suspicious for 
but not diagnostic of carcinoma.  Another biopsy conducted 
the same month was interpreted as revealing atrophy and 
chronic inflammation but no evidence of malignancy on the 
right and atrophy but no evidence of malignancy on the left.  

A VA clinical record dated in April 2003 includes an 
assessment of benign prostatic hypertrophy.  It was noted 
digital rectal examination was normal.  

A VA genitourinary examination was conducted in February 
2004.  The Veteran reported, in part, prostate swelling.  He 
denied significant perineal pain or fullness, symptoms to 
suggest bladder outlet obstructions and hesitancy but did 
report incomplete emptying of the bladder which was 
associated with urethral stricture disease.  Physical 
examination revealed an asymmetric prostate with the left 
side being greater than the right.  Consistency was normal 
without evidence of nodularity.  The pertinent assessment was 
prostate swelling.  At the time of the examination, there 
were no symptoms of benign prostatic hypertrophy.  The 
examiner opined that, if obstructive symptoms developed, they 
might be secondary to the stricture.  

In October 2006, it was recorded that the Veteran had benign 
prostatic hypertrophy without current symptoms.  A prostate 
specific antigen test was noted to be recently elevated but 
the examiner found this was most likely due to prostatitis 
which had resolved.  

At the time of a July 2008 VA genitourinary examination, the 
Veteran reported he was informed by a physician that he had a 
swollen prostate.  The examiner specifically noted that the 
Veteran's prostate was normal during physical examination and 
no prostate disability was found to exist at the time of the 
examination.  

The Board finds the preponderance of the competent evidence 
of record demonstrates that the Veteran does not currently 
have a prostate disorder.  As noted above, there were 
intermittent complaints of prostate problems but the majority 
of the clinical records did not include any pertinent 
findings.  None of medical records which reference problems 
with the prostate causally link this disorder to the 
Veteran's active duty service.  

To the extent that benign prostatic hypertrophy has been 
noted, there is no competent evidence of record which links 
this disability to the Veteran's active duty service on a 
direct basis.  

The only evidence of record which indicates that the Veteran 
currently experiences a prostate disorder which was causally 
linked directly to the Veteran's active duty service is the 
Veteran's own allegations and testimony.  The Veteran's 
opinion as to the existence and etiology of a prostate 
disorder are without probative value.  




Entitlement to service connection for hiatal hernia, bursitis 
of the spine and knee disorders based on herbicide exposure

The Veteran has alleged that he currently experiences a 
hiatal hernia, bursitis of the spine, and knee pain as a 
result of exposure to herbicides while on active duty.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in a herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent 
Orange is generally considered an herbicide agent and will be 
so considered in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

Moreover, the Secretary of VA has determined that a 
presumption for service connection is not warranted based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam Era for the following conditions: hepatobiliary 
cancers; nasopharyngeal cancer; bone and joint cancer; breast 
cancer; cancers of the female reproductive system; urinary 
bladder cancer; renal cancer; testicular cancer; leukemia 
(other than CLL); abnormal sperm parameters and infertility; 
Parkinson's disease and parkinsonism; amyotrophic lateral 
sclerosis (ALS); chronic persistent peripheral neuropathy; 
lipid and lipoprotein disorders; gastrointestinal and 
digestive disease including liver toxicity (excludes diabetes 
mellitus, type II); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  Notice 68 Fed. Reg. 27,630-27,641 
(2003).

Notwithstanding the presumption of service connection in the 
law afforded for certain diseases based on Agent Orange 
exposure, a veteran is not precluded from establishing 
service connection for another disease or disability with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claims of service 
connection based upon herbicide exposure.

As an initial matter, the Board acknowledges that the 
veteran's service records reflect that he had active service 
in the Republic of Vietnam, and, thus, was presumptively 
exposed to herbicides therein.  See 38 U.S.C.A. § 1116(f).  
However, the veteran's claimed hiatal hernia, bursitis of the 
spine, and knee disorders are not among the conditions 
presumptively associated with herbicide exposure under 
38 C.F.R. § 3.309(e).

The Secretary has determined that no presumption exists for 
chronic persistent peripheral neuropathy; renal cancer; 
gastrointestinal and digestive disease including liver 
toxicity (excluding the already service-connected diabetes 
mellitus, type II); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); and any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice 68 Fed. Reg. 
27,630-27,641 (2003).  No competent medical evidence has been 
otherwise submitted which refutes this determination.  
Moreover, a February 2004 VA orthopedic examiner opined that 
he did not believe the veteran's claimed joint injuries 
(knees and bursitis) would be in any way related to an 
exposure to herbicides.  

The Veteran has not submitted any competent evidence which 
causally links a hiatal hernia, bursitis of the spine, and/or 
knee disorders to the Veteran's exposure to herbicides while 
serving in Vietnam.  The only evidence of record which 
indicates that the Veteran currently has any of these 
disorders which is linked to herbicide exposure is the 
Veteran's own allegations and testimony.  The Board finds the 
Veteran is not competent to provide opinions linking the 
hiatal hernia, bursitis of the spine, and knee disorders to 
herbicide exposure.  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claims of service 
connection based upon herbicide exposure.  Consequently, 
these claims must be denied.


ORDER

Service connection for hiatal hernia is denied.

Service connection for bursitis of the spine is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.  

Service connection for a disorder manifested by a sore 
testicle is denied.

Service connection for a disorder manifested by a sore crotch 
bone is denied.

Service connection for a prostate disorder is denied.  


REMAND

The Veteran has claimed entitlement to service connection for 
headaches.  An April 2007 Board remand directed that the 
Veteran be provided with a VA examination to determine, in 
part, whether the Veteran currently has chronic headaches.  
If a chronic headache disability was found to exist, the 
examiner was directed to provide an opinion as to whether it 
is at least as likely as not that the currently existing 
headache disorder was manifest in service or was present 
within one year of discharge or was etiologically related to 
or caused by any disease or injury incurred during the 
Veteran's service or was the result of or aggravated by a 
service-connected disability.  A VA examination was conducted 
in April 2008.  The examiner diagnosed chronic daily 
headache.  Significantly, while the examiner reviewed the 
medical evidence and the Veteran's assertions of an in-
service injury, no opinion was made regarding the etiology of 
the chronic headache.  In the case of Stegall v. West, 11 
Vet. App. 268 (1998), Court held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  The Board finds that the requested 
opinions as to the etiology of the currently diagnosed 
headaches should be provided.  A remand is required to obtain 
this evidence.  

The Veteran has claimed entitlement to service connection for 
a low back disorder.  In its April 2007 remand, the Board 
directed that the Veteran be afforded a VA examination to 
determine if he currently has a low back disorder.  The 
remand directed that, if a chronic low back disability was 
found to exist, the examiner was to provide an opinion as to 
whether it is at least as likely as not that the currently 
existing low back disability was manifest in service or was 
present within one year of discharge or was etiologically 
related to or caused by any disease or injury incurred during 
the Veteran's service or was the result of or aggravated by a 
service-connected disability.  The most recent examination of 
the Veteran's back for compensation and pension purposes was 
conducted in April 2008.  The examiner diagnosed low back 
pain which was probably due to a mechanical back condition 
with minimal degenerative changes.  The examiner noted that 
the Veteran had a chronic history of complaints of back 
problems over the years.  The examiner opined that the back 
problems were less likely than not related to the Veteran's 
activities during active duty.  Significantly, the examiner 
did not provide any opinion as to whether it was at least as 
likely as not that the currently existing low back disorder 
was present within one year of the Veteran's discharge nor 
did the examiner provide an opinion as to whether it was at 
least as likely as not that the currently existing low back 
disability was a result of or aggravated by a service-
connected disability.  With regard to the etiology of the low 
back disability on a secondary basis, the Board notes that 
service connection is in effect for residuals of a right 
shoulder injury.  It is not apparent to the Board if there is 
any causal link between the service-connected right shoulder 
disability and the low back disability.  A remand is required 
to obtain this information.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The Veteran has claimed entitlement to service connection for 
a bilateral heel disorder.  A VA examination was conducted in 
March 2004.  The examiner noted the Veteran's complaints of 
heel problems.  The pertinent assessment from the examination 
was that the examiner did not believe that the bilateral heel 
disorder was in any way related to exposure to herbicides.  
The examiner did not provide any opinion regarding whether a 
currently existing heel disorder was directly linked to the 
Veteran's active duty service.  The Board notes the Veteran 
sought treatment in August 1977, while on active duty, for 
tenderness in the right Achilles tendon.  The Veteran 
reported that pain was present when he wore boots and was 
relieved with the removal of the boots.  The assessment was 
tendonitis.  There is also evidence in the clinical records 
of relatively recent complaints of heel problems.  As there 
is evidence of an in-service heel problem and evidence of 
current heel problems the Board finds that a VA examination 
is required in order to determine if the currently existing 
heel disorders were causally linked to the Veteran's active 
duty service.  

The Veteran has claimed entitlement to service connection for 
a left shoulder disorder.  At the time of the most recent VA 
examination, the examiner found that the Veteran had 
degenerative arthritis of the left acromioclavicular joint 
and shoulder impingement.  The examiner noted that the 
Veteran had a chronic history of complaints of shoulder 
problems over the years and the right shoulder was at least 
as likely as not related to an in-service altercation.  
However, no opinion was provided as to the etiology of the 
left shoulder disability.  It is not apparent to the Board if 
the left shoulder disability was secondary to the service-
connected right shoulder disability.  No opinion has been 
obtained regarding the etiology of the left shoulder 
disability.  The Board finds such an opinion is required to 
accurately adjudicate the Veteran's claim.  A remand for a VA 
examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for headaches, a low back 
problem, a bilateral heel disorder and/or 
a left shoulder disorder since April 
2007.  After securing any necessary 
releases, obtain these records.  
Regardless of the Veteran's response, 
obtain all outstanding VA outpatient 
treatment records.  

2.  Contact the examiner who conducted 
the April 2008 VA neurological 
examination and request that he provide 
an opinion as to the etiology of the 
chronic headaches which were diagnosed at 
that time.  The examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the chronic headaches: 
(a) were manifested in service; or, (b) 
were present within one year after the 
veteran's service discharge in April 
1978; or, (c) were etiologically related 
to or caused by any disease or injury 
incurred during the veteran's service; or 
(d) were a result of or aggravated by any 
service-connected disability.  If any 
additional examination or testing is 
deemed necessary with respect to these 
claims, it should be conducted.  If the 
examiner is unable to provide any of the 
requested opinions without resorting to 
speculation it should be so stated.  A 
complete rationale for all opinions must 
be provided.

If the examiner who conducted the April 
2008 neurological examination is not 
available, schedule the Veteran for a VA 
examination by a suitably qualified 
health care professional.  If this health 
care professional determines that the 
Veteran has a currently existing headache 
disability, answers to the opinions 
requested above must be provided.  A 
complete rationale for all opinions must 
be provided.

3.  Contact the examiner who conducted 
the April 2008 VA joints examination and 
request that he provide an opinion as to 
the etiology of the mechanical back 
condition with minimal degenerative 
changes which was diagnosed at that time.  
The examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the back disorder diagnosed in April 
2008: (a) was present within one year 
after the veteran's service discharge in 
April 1978; or, (b) was a result of or 
aggravated by any service-connected 
disability.  If any additional 
examination or testing is deemed 
necessary with respect to this claim, it 
should be conducted.  If the examiner is 
unable to provide any of the requested 
opinions without resorting to speculation 
it should be so stated.  A complete 
rationale for all opinions must be 
provided.

If the examiner who conducted the April 
2008 VA joints examination is not 
available, schedule the Veteran for a VA 
examination by a suitably qualified 
health care professional.  If this health 
care professional determines that the 
Veteran has a currently existing low back 
disability, answers to the following 
questions must be provided:  (a) was the 
low back disability manifested in 
service; or, (b) was the low back 
disability present within one year after 
the veteran's service discharge in April 
1978; or, (c) was the low back disability 
etiologically related to or caused by any 
disease or injury incurred during the 
veteran's service; or (d) was the low 
back disability a result of or aggravated 
by any service-connected disability?  A 
complete rationale for all opinions must 
be provided.

4.  Contact the examiner who conducted 
the February 2004 VA examination and 
request that he provide an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the bilateral heel disorder noted at that 
time: (a) was manifested in service; or, 
(b) was present within one year after the 
veteran's service discharge in April 
1978; or, (c) was etiologically related 
to or caused by any disease or injury 
incurred during the veteran's service; or 
(d) was a result of or aggravated by any 
service-connected disability.  If the 
examiner is unable to provide any of the 
requested opinions without resorting to 
speculation it should be so stated.  A 
complete rationale for all opinions must 
be provided.

If the examiner who conducted the March 
2004 VA examination is not available, 
schedule the Veteran for a VA examination 
by a suitably qualified health care 
professional.  If this health care 
professional determines that the Veteran 
has a currently existing disability of 
either or both heels, answers to the 
following questions must be provided:  
(a) was the heel disability manifested in 
service; or, (b) was the heel disability 
present within one year after the 
veteran's service discharge in April 
1978; or, (c) was the heel disability 
etiologically related to or caused by any 
disease or injury incurred during the 
veteran's service; or (d) was the heel 
disability a result of or aggravated by 
any service-connected disability?  If the 
examiner is unable to provide any of the 
requested opinions without resorting to 
speculation it should be so stated.  A 
complete rationale for all opinions must 
be provided.

5.  Contact the examiner who conducted 
the April 2008 VA joints examination and 
request that he provide an opinion as to 
the etiology of the left shoulder 
degenerative arthritis of the 
acromioclavicular joint and shoulder 
impingement noted at that time.  The 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
the left shoulder disorder diagnosed in 
April 2008: (a) was manifested in 
service; or, (b) was present within one 
year after the veteran's service 
discharge in April 1978; or, (c) was 
etiologically related to or caused by any 
disease or injury incurred during the 
veteran's service; or (d) was a result of 
or aggravated by any service-connected 
disability.  If the examiner is unable to 
provide any of the requested opinions 
without resorting to speculation it 
should be so stated.  A complete 
rationale for all opinions must be 
provided.

If the examiner who conducted the April 
2008 VA joints examination is not 
available, schedule the Veteran for a VA 
examination by a suitably qualified 
health care professional to determine the 
nature, extent and etiology of any left 
shoulder disorder found on examination.  
If this health care professional 
determines that the Veteran has a 
currently existing left shoulder 
disability, answers to the following 
questions must be provided:  (a) was the 
left shoulder disability manifested in 
service; or, (b) was the left shoulder 
disability present within one year after 
the veteran's service discharge in April 
1978; or, (c) was the left shoulder 
disability etiologically related to or 
caused by any disease or injury incurred 
during the veteran's service; or (d) was 
the left shoulder disability a result of 
or aggravated by any service-connected 
disability?  If the examiner is unable to 
provide any of the requested opinion 
without resorting to speculation it 
should be so stated.  A complete 
rationale for all opinions must be 
provided.

6.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination 
reports to ensure that they are 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional 
development deemed necessary, 
readjudicate the issues of entitlement to 
service connection for headaches, a low 
back disorder, a bilateral heel disorder 
and a left shoulder disorder, in light of 
any additional evidence added to the 
records assembled for appellate review.

If the benefits requested on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case 
(SSOC), which addresses all of the 
evidence obtained after the issuance of 
the last SSOC in August 2008, and 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
in order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.


The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


